Citation Nr: 9912141	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-21 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151 for the residuals of a gunshot wound to 
the head.

(The issue of entitlement to the payment or reimbursement of 
unauthorized medical expenses by the Department of Veterans 
Affairs (VA) will be addressed in a separate opinion.)


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from December 1950 to November 
1952.  This matter comes to the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision the RO denied entitlement to disability compensation 
pursuant to 38 U.S.C.A. § 1151 and denied entitlement to 
special monthly pension based on the need for regular aid and 
attendance.  The veteran perfected an appeal of that 
decision.

In an August 1997 rating decision the RO granted entitlement 
to special monthly pension based on the need for regular aid 
and attendance effective in March 1993, at which time the 
veteran had claimed entitlement to pension benefits.  The 
Board finds that the grant of special monthly pension 
constitutes a grant of the benefit sought on appeal, and that 
an issue pertaining to special monthly pension is not within 
the Board's jurisdiction.  See Grantham v. Brown, 114 F.3d 
1156 (1997) (a notice of disagreement ceases to be valid if 
the benefit sought in that notice of disagreement is 
granted).


FINDING OF FACT

The claim of entitlement to disability compensation for the 
residuals of a gunshot wound to the head, claimed to have 
resulted from VA medical treatment, is not supported by 
competent medical evidence showing that the claimed disorder 
resulted from VA medical treatment.


CONCLUSION OF LAW

The claim of entitlement to disability compensation for the 
residuals of a gunshot wound to the head is not well 
grounded.  38 U.S.C.A. §§ 1151, 5107 (West 1991 and Supp. 
1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

VA treatment records show that in May 1991 the veteran 
reported that the onset of abdominal pain occurred in mid-
April 1991, and that he was provided medication and was 
scheduled for additional diagnostic testing.  In June 1991 he 
complained of a two to three month history of intermittent 
abdominal pain with diarrhea, anorexia, fatigue, and a nine 
to ten pound weight loss in the previous three months.  He 
was noted to have a history of peptic ulcer disease, a chest 
nodule, anemia, and a questionable thyroid disorder.  The 
treating physician determined that the veteran needed a 
colonoscopy and further evaluation in order to determine the 
etiology of his abdominal complaints and the chest nodule, 
but the veteran refused to be admitted to the hospital at 
that time.  

A treatment record dated later in June 1991 shows that a 
computerized tomography (CT) scan revealed multiple, 
noncalcified nodules in the lungs, and his treating physician 
determined that he needed to be hospitalized for further 
evaluation of the lung nodules and his abdominal complaints.  
He was admitted to the VA hospital on June 14, 1991, and his 
physician found that his complaints were probably due to a 
partial small bowel obstruction.  The physician found that a 
colonoscopy was needed in order to determine the etiology of 
the abdominal complaints, which the veteran refused.  He also 
refused to undergo a biopsy in order to determine the 
pathology of the lung nodules.  He informed his physician 
that he would undergo no chemotherapy, radiation, or bowel 
surgery, and that he wanted to go to a hospice to die.  He 
was provided a psychiatric evaluation while hospitalized in 
order to determine whether he had a psychiatric disorder that 
required treatment.

The report of the June 1991 psychiatric evaluation shows that 
the veteran was refusing any work-up to determine the 
etiology of his lung and abdominal problems.  Although the 
etiology of his medical problems had not been determined, the 
psychiatrist reported that the veteran had determined that he 
was dying, and that he did not want to withstand any further 
"misery," including the diagnostic testing.  The 
psychiatrist stated that the veteran fully understood that if 
no additional testing was conducted, "nature would take its 
course," i.e., that he would die, and he requested to be 
transferred to a hospice.  He reported being unhappy, but not 
depressed, and denied any sense of hopelessness, but stated 
that he had no hope of recovery.  The psychiatrist found that 
his limited interests, energy, and appetite were due to his 
medical problems, but that he denied any suicidal ideation.  

As the result of a mental status examination the psychiatrist 
determined that the veteran did not suffer from major 
depression, although he had most of the vegetative symptoms 
of depression due to his medical condition, and that his mood 
was unhappy rather than dysphoric.  The psychiatrist found 
that the veteran understood the risks and benefits of further 
medical evaluation, and that his decision to refuse further 
evaluation could result in his death.  The psychiatrist 
determined that the veteran's lifestyle and character traits 
were indicative of a schizoid personality disorder, and that 
he was competent to determine his own medical care.  The 
psychiatrist did not recommend further psychiatric treatment.

Following the psychiatric evaluation the veteran continued to 
refuse any diagnostic testing for his lung nodules and 
abdominal complaints, and he asked to be placed in a VA 
nursing home if he became too debilitated to care for 
himself.  On June 21, 1991, he decided that he did not need 
to be hospitalized any longer and he left the hospital 
against medical advice.  At the time he left the hospital, he 
was able to eat without recurrence of nausea, although he 
continued to have abdominal pain.  He was scheduled for a 
follow-up visit with his primary care physician in August 
1991.

Private treatment records show that in July 1991, 
approximately one month following his discharge from the VA 
hospital, the veteran incurred a self-inflicted gunshot wound 
to the right temporal area of the head, resulting in a 
craniotomy and partial lobectomy.  He was hospitalized at a 
private hospital for the treatment of the head wound from 
July to November 1991, during which time he also underwent 
surgery for a bowel obstruction.  He was discharged to a 
nursing home in November 1991 for continuing care.

The report of a June 1992 psychiatric evaluation references a 
November 1991 psychiatric examination, at which time the 
veteran had been found to be suffering from major depression 
with suicidal ideation.  The psychiatrist in June 1992 found, 
however, that a review of the records maintained by the 
nursing home revealed little or no evidence of significant 
depression.  The nursing home staff reported that the veteran 
was generally in good spirits and without evidence of 
dementia.  As the result of an examination the psychiatrist 
determined that the veteran suffered from an organic 
personality disorder secondary to cerebral trauma, and that 
he did not meet the diagnostic criteria for major depression.

In April 1995 the veteran, through his representative, 
claimed entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151.  His representative stated that they were 
claiming entitlement to the reimbursement or payment of 
medical expenses resulting from the self-inflicted gunshot 
wound under 38 U.S.C.A. § 1151 on the basis that the injury 
was the direct result of the veteran's hospitalization at the 
VA hospital.  The representative implied that the veteran's 
refusal of diagnostic testing and treatment while 
hospitalized in June 1991, and his request to be sent to a 
hospice to die, were indicative of depression, and that the 
failure to diagnose depression while he was hospitalized 
resulted in the self-inflicted gunshot wound.  The 
representative requested that the expenses incurred for the 
treatment of the gunshot wound be paid by VA as if the 
medical treatment was provided for a service-connected 
disability.  He presented no evidence showing that the 
veteran was suffering from an acquired psychiatric disorder 
in June 1991.

In his May 1996 substantive appeal and a September 1996 
affidavit, the veteran stated that he had been told while 
hospitalized at the VA hospital that he had cancer somewhere 
in his abdomen, but that the location of the cancer could not 
be determined and that surgery could not be performed.  The 
veteran stated that as a result of this information, he 
decided that he would die within a few weeks, and that it 
would be better to die without pain, so he shot himself.

II.  Laws and Regulations

In pertinent part, 38 U.S.C.A. § 1151, in effect prior to 
October 1, 1997, provided that where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability or death were service-connected. 

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated the requirement of fault contained in 38 C.F.R. § 
3.358(c)(3).  The provisions of 38 C.F.R. § 3.358, excluding 
section (c)(3), remained valid.  This decision was ultimately 
affirmed by the United States Supreme Court.  Brown v. 
Gardner, 115 S.Ct. 552 (1994).

The provisions of 38 C.F.R. § 3.358, provide, that in 
determining if additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve. 
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized. In determining whether 
such additional disability resulted from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of hospitalization, medical, or surgical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith. 38 C.F.R. § 3.358 (b),(c). The 
amended regulation, 38 C.F.R. § 3.358 (c)(3), now provides:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative. 'Necessary consequences' 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.

The provisions of 38 U.S.C.A. § 1151 were amended effective 
October 1, 1997, to re-impose the requirement that additional 
disability be the result of carelessness, negligence, lack of 
proper skill, error in judgment or similar fault on the part 
of VA in furnishing care, or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1)(A)(B) (West Supp. 
1997).  Since the veteran's claim was pending at the time of 
the statutory change, he is entitled to application of the 
version most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In the case of any claim pending before 
October 1, 1997, the provisions of the old law are most 
favorable and will be applied.  VAOPGCPREC 40-97 (1997).  The 
veteran's claim was pending prior to October 1, 1997, and the 
old law will be applied to that claim.

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  The allegation of a 
disorder that is compensable is not sufficient; the veteran 
must submit evidence in support of the claim that would 
"justify a belief by a fair and impartial individual that the 
claim is plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

Under either the old or new provisions of 38 U.S.C.A. § 1151, 
a well-grounded claim would require evidence that the veteran 
currently have a particular disability, which was caused by 
VA treatment.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
A well-grounded claim for § 1151 benefits would also require 
that the veteran submit competent evidence in support of his 
assertion that VA treatment caused additional disability. 
Ross v. Derwinski, 3 Vet. App. 141 (1992).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Schroeder v. West, 
No. 97-131, slip op. at 1 (U.S. Vet. App. Feb. 8, 1999).  VA 
may, however, dependent on the facts of the case, have a duty 
to notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

III.  Analysis

The evidence shows that the veteran was discharged from the 
VA hospital in June 1991 against medical advice.  While 
hospitalized, a psychiatric evaluation resulted in the 
conclusion that he did not suffer from depression, nor was he 
suicidal.  The psychiatrist determined that he was competent 
to determine his own medical care.  Approximately one month 
following his discharge from the VA hospital, he shot 
himself, purportedly because he feared that he would suffer a 
terrible death due to cancer.  None of the medical evidence 
indicates that the veteran has ever had cancer, or that he 
was told that he had cancer.

The medical evidence suggests that in November 1991 the 
veteran was suffering from major depression, and that he was 
suicidal.  He has submitted no medical evidence showing that 
he suffered from depression or suicidal ideation when he was 
at the VA hospital in June 1991, that the self-inflicted 
gunshot wound was the result of mental illness, or that the 
shooting was the result of the treatment that he had been 
provided at the VA hospital.

In essence, the veteran asserts that VA should have been able 
to prognosticate during his hospitalization, that he would 
subsequently decide to shoot himself, and that VA could have 
taken steps to somehow prevent him from inflicting an injury 
upon himself after hospitalization had terminated.  There is 
no competent evidence in support of these assertions.  Indeed 
all of the competent evidence is to the contrary.  There was 
no evidence during the VA hospitalization that the veteran 
was suicidal.  The record also shows that VA attempted to 
afford the veteran additional treatment, and to inform him of 
the danger of his situation, but that the veteran resisted 
these efforts. 

The veteran's assertion that he shot himself because he 
feared a terrible death due to cancer is not relevant to the 
question of whether the treatment he received at the VA 
hospital resulted in an increase in disability.  In the 
absence of medical evidence showing that the gunshot wound to 
the head was caused by the treatment that the veteran 
received at the VA hospital, the Board has determined that 
the claim of entitlement to disability compensation pursuant 
to 38 U.S.C.A. § 1151 for the residuals of a self-inflicted 
gunshot wound to the head is not well grounded.  Boeck, 
6 Vet. App. at 17.


ORDER

The claim of entitlement to disability compensation pursuant 
to 38 U.S.C.A. § 1151 for the residuals of a self-inflicted 
gunshot wound to the head is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

